Putnam, J.
(dissenting):
Patrolmen have as “time off” the intervals that may come between the tour of duty on patrol and the period of reserve, or between two successive tours upon patrol. If between patrol tours there come eight hours on reserve (which may be once in seventy-two hours, § 1), the “ time off ” maybe but four consecutive hours; if no reserve duty intervenes, the patrolman may have sixteen running hours as “time off.” A clear distinction is made between “ reserves” and men off all duty, enjoying “time off.” “Reserve duty” is for those patrolmen who once in three days are not in the open air or on streets or public places, but are held at the station houses for emergencies. Section 3 declares that such policemen “ while on reserve duty”—a condition not left vaguely—-but “as mentioned in the first section of this act,” that is, such men held for duty at the station houses—“ shall not be required to render any service, except in case of an emergency, and shall be free to retire for sleep during reserve duty in them station house, subject to call in case of an emergency.”
The relator was not on reserve duty when he was ordered to report for drill. This Three-Platoon Law did not relieve him from obedience to the rules of the department (§ 6). Not being one of those within the exemption of section 3, who are those held on reserve duty, he was not justified in refusing to report for drill.
Such seems to me the literal construction. It allows a needed rest to the men held on duty at the stations. It is also designed to prevent the reserves from being depleted by details to outside work. I think this act did not discharge from obedience all policemen during their “time off.” Seven hours of drill in a year seems reasonable, in order to maintain police discipline and efficiency.
Hence, I vote to confirm.
Determination annulled, as a matter of law, and not in the exercise of discretion, with fifty dollars costs and disbursements, and relator reinstated.